United States Court of Appeals
                       For the First Circuit

No. 08-2099

                           DUNELLEN, LLC,

                        Plaintiff, Appellant,

                                 v.

                       GETTY PROPERTIES CORP.,

                        Defendant, Appellee.


                               ERRATA

      The opinion of this Court, issued on June 1, 2009, should be

amended as follows.

      On page 3, last line, delete extra space before "despite".

      On page 6, line 2, replace "is or is not A" with "Is or Is not

a".

      On page 7, 1st line of 2nd full paragraph, delete extra space

before "of".